           Case 2:16-cv-00678-APG-DJA Document 83 Filed 06/22/20 Page 1 of 1



 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                                   Case No.: 2:16-cv-00678-APG-DJA

 4           Plaintiff                                            Order Dismissing Case

 5 v.

 6 WILLOWS HOMEOWNERS’
   ASSOCIATION, et al.,
 7
        Defendants
 8

 9         On March 31, 2020, I granted a stipulation to stay this case because the parties had

10 reached a settlement. ECF No. 82. I directed the parties to file either a stipulation to dismiss or a

11 status report by June 15, 2020. Id. I advised the parties that failure to comply with my order

12 “may result in dismissal of this lawsuit without further notice.” Id. The parties did not file a

13 stipulation of dismissal or a status report as directed. Consequently, I dismiss this case.

14         I THEREFORE ORDER that this all claims in this case are dismissed and the clerk of

15 court is instructed to close this case.

16         DATED this 22nd day of June, 2020.

17

18                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23
